Citation Nr: 0101511	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a back disorder as 
secondary to right ankle fusion.

3. Entitlement to service connection for a disorder of the 
knees as secondary to right ankle fusion.

4. Entitlement to an increased evaluation for right ankle 
fusion, with traumatic arthritis, currently evaluated as 
40 percent disabling.

5. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1999 and April 1999 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for tinnitus, 
a back disorder, and a disorder of the knees, and to TDIU 
will be addressed in the remand portion of this decision.

FINDINGS OF FACT

1. The veteran's right ankle is ankylosed.

2. By regulation, the combined schedular evaluation for 
disabilities below the knee may not exceed 40 percent.

3. The veteran's right ankle disability does not present an 
exceptional or unusual disability picture. 


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 40 percent for a right ankle fusion, with 
traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5271 (2000). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, with regard to the claim of 
entitlement to an increased evaluation for right ankle 
fusion, with traumatic arthritis, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service connected right 
ankle disability.  With regard to the adequacy of the 
examination, the Board notes that the report of the 
examination reflects that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and rendered appropriate 
diagnoses. For these reasons, the Board finds that the 
examination was adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
for an increased rating for right ankle fusion and the Board 
will proceed to consider that claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides that marked 
limitation of an ankle warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 provides a maximum 
schedular evaluation of 40 percent for ankylosis of an ankle.  
The rating schedule does not provide an evaluation in excess 
of 40 percent for an ankle disability.  A regulation provides 
that the combined schedular evaluations for disabilities 
below the knee shall not exceed 40 percent.  See 38 C.F.R. 
§ 4.68.  

The veteran's service medical records disclose that, in 
September 1967, in Vietnam, he fell off a bridge and 
sustained a simple fracture of the cuboid and navicular bones 
of the right foot and dislocation of Chopart's joint of the 
right foot.  A rating decision in October 1968 granted 
service connection for traumatic arthritis of the 
talonavicular joint of the right foot, residual of a 
fracture.

VA X-rays of the right foot in July 1986 showed diffuse 
degenerative changes throughout the tarsal bones.

In February 1990, at a VA Medical Center, the veteran 
underwent a right ankle fusion.

In a decision of June 29, 1992, the Board granted an 
evaluation of 40 percent for the veteran's right ankle 
disability.

VA X-rays of the right ankle in January 2000 showed: fusion 
of the tibiotalar joint; advanced degenerative changes 
involving the subtalar and talonavicular joints; and an 
ununited fracture of the distal fibula.

At a VA joints examination in January 2000, pronounced 
deformity of the right ankle and the dorsum of the right foot 
were noted; there were surgical scars on the ankle and the 
dorsum of the foot; the right ankle was fixed, with no 
dorsiflexion or plantar flexion; he could wiggle his toes; 
there was a good dorsalis pedal pulse, and no sensory loss of 
the right foot.  The diagnosis was fusion of the right ankle, 
status post operation of the right ankle, and degenerative 
joint disease of the right foot.  

The veteran is entitled to the maximum schedular evaluation 
of 40 percent for ankylosis of the right ankle, under 
Diagnostic Code 5270, which is the currently assigned 
evaluation.  As noted above, a schedular evaluation in excess 
of 40 percent is not available, under the rating schedule.  
Entitlement to an increased schedular evaluation for a right 
ankle disability is thus not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271. 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's right ankle disorder is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted. The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

An increased evaluation for right ankle fusion, with 
traumatic arthritis, is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).

With regard to the veteran's secondary service connection 
claims, the Board notes that the RO did not consider the 
claims on the basis of aggravation.  

At a VA general medical examination in October 1998, 
diagnoses included degenerative joint disease of the 
right knee.
With regard the veteran's claim for service connection 
for tinnitus, the Board notes that, at a VA audiological 
examination in March 1999, the veteran gave a history of 
inservice exposure to combat noise and postservice 
exposure to air hammer noise while working on a bridge 
crew for about 5 years.  Audiological testing revealed 
significant bilateral sensorineural hearing loss.  The 
audiologist forwarded to the RO a questionnaire the 
veteran completed concerning tinnitus, in which he said 
that: he had had tinnitus since his period of active 
service; his tinnitus became worse in 1989; and he had 
tinnitus off and on every day.

The Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to assist the veteran in developing his claim 
unless there is no reasonable possibility that assistance 
will aid in substantiating the claim.  With regard to the 
veteran's service connection claims, the Board finds that 
the VCAA requires VA to permit the veteran to be examined 
by physicians in order to determine whether he currently 
suffers from tinnitus and back and knee disorders and for 
VA to obtain medical opinions as the relationship, if 
any, of tinnitus to active service and of back and knee 
disorder to the veteran's service connected right ankle 
disorder, and this case will be remanded to the RO for  
that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by specialists in 
otolaryngology and orthopedics.  It is 
imperative that the examiners review a 
copy of this REMAND and the veteran's 
medical records in the claims file.

The otolaryngologist should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that tinnitus, if 
found, had its onset during the veteran's 
period of active service from April 1966 
to April 1968.

The orthopedist should determine whether 
the veteran has a disorder of the right 
knee and/or a disorder of the left knee.  
He or she should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that disorders of the knees, 
if found, were either caused by or 
aggravated by the veteran's right ankle 
disability (right ankle fusion with 
traumatic arthritis).  If the orthopedic 
examiner finds that a disorder of the 
right ankle did not cause but did 
aggravate a disorder of either knee, he 
or she should comment on the extent of 
the aggravation.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to service connection for tinnitus, his claims of 
entitlement to secondary service connection for disorders of 
the back and knees, and his claim of entitlement to TDIU may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



